Citation Nr: 9915055	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  94-34 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for hemorrhoids with 
proctitis and rectal stricture, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
January 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

In March 1997, the Board remanded the veteran's claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for further review.  

The issue of entitlement to an extraschedular evaluation for 
hemorrhoids will be discussed in the Remand portion of this 
decision. In this regard, it is noted that when the issue of 
entitlement to an extraschedular rating arises in connection 
with an appeal in an increased rating case, the Board is not 
precluded from issuing a final decision on the issue of an 
increased schedular rating and remanding the extraschedular 
rating issue to the RO. See VAOPGCPREC 6-96.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's hemorrhoid disability is manifested by 
complaints of fecal incontinence daily and wearing pads 
daily.  Examination shows no evidence of fecal leakage, no 
hemorrhoids, no fissures, and no evidence of bleeding.  He 
has no clinical symptoms of anemia.  



CONCLUSION OF LAW

The criteria for an increased evaluation for hemorrhoids with 
proctitis and rectal stricture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, Diagnostic Codes 7332 to 7336 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented a claim that is plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Service connection is currently in effect for hemorrhoids 
with proctitis and rectal stricture, currently evaluated as 
20 percent disabling.  Under the applicable criteria, 
hemorrhoids are evaluated under the provisions of 38 C.F.R. 
4.114, Diagnostic Code 7336.  Under this code, a 
noncompensable rating is assigned when internal or external 
hemorrhoids are mild or moderate.  A 10 percent rating is 
assigned when they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating, the highest rating under this code, is 
assigned for hemorrhoids with persistent bleeding and 
secondary anemia, or with fissures.  Higher ratings are 
provided for impairment of sphincter control (Diagnostic Code 
7332); stricture of the anus or rectum (Diagnostic Code 
7333); prolapse of the rectum (Diagnostic Code 7334); and 
fistula in ano which is rated as analogous to impairment of 
sphincter control (Diagnostic Codes 7335-7332).

The evidence shows that the veteran was granted service 
connection for postoperative residuals of hemorrhoids in 
October 1972, and a 10 percent evaluation was assigned.  This 
was based on service medical records which showed that he had 
undergone a hemorrhoidectomy in service and on VA medical 
examination in September 1972 which showed two small 
hemorrhoids and one large prolapsing one with many bleeding 
points as well as a tender and painful area.  In June 1973, 
the veteran's disability was recharacterized as, 
postoperative residuals of hemorrhoids with fistula in ano 
and perirectal cyst.  The 10 percent evaluation was 
continued.  In November 1976, the veteran's evaluation was 
increased to 20 percent, after VA examination showed that he 
had exquisite tenderness with chronic inflammatory changes.  
The disability was recharacterized as postoperative residuals 
of hemorrhoids with proctitis and rectal stricture.  

On VA examination in July 1992, the veteran complained of 
bleeding two to three times a month for the last twenty 
years.  He reported that 3 to 4 times a week, his stool would 
soil his underwear.  It was reported that he did not have any 
tenesmus, dehydration, or malnutrition.  On examination there 
was no hemorrhoidal swelling and no anal stricture.  The 
stool was guaiac negative.  The examiner was unable to assess 
the presence of a competent anal sphincter due to discomfort 
complaints by the veteran.  A diagnosis was not given.  On VA 
gastrointestinal consultation that same month, small external 
hemorrhoids were noted.   

The veteran testified at personal hearing in January 1993.  
He testified concerning the history of his disability, and 
his current complaints.  A complete transcript is of record.  

Private medical records from the St. Louis Medical Center 
show treatment for rectal bleeding and findings of small 
hemorrhoids in 1993.  On VA examination in October 1993, the 
veteran reported having loose stools, from 0 to 3 times a 
day, with rectal bleeding daily.  He reported having 
incontinence and leakage of blood.  On rectal examination, 
skin tags were noted.  The anal canal was stenotic and 
apparently tender.  There was a decreased squeeze noted.  
There was no tenesmus, dehydration or malnutrition.  A 
diagnosis was not given, pending further evaluation.  

On VA examination in July 1996, the veteran reported having 
bowel movements once a day.  He reported having bleeding from 
his hemorrhoids, and that he last bled about two weeks prior.  
Examination showed one hemorrhoid, no fissures and no 
bleeding.  Anal tone was firm and the stool was guaiac 
negative.  The pertinent diagnoses were hemorrhoid; and 
rectal/anal stricture (mild).  

The veteran was examined by VA in December 1997.  He reported 
having fecal incontinence daily and that he wore a pad daily.  
The examiner reported that there were no clinical symptoms of 
fecal incontinence, no hemorrhoids, no fissures, no fistulas 
and no rectal masses.  It was reported that there were no 
clinical symptoms of anemia, and no evidence of bleeding.  
The examination was positive for skin tags.  The examiner 
noted that although there was no definite documentation, the 
veteran reported daily fecal incontinence and biweekly 
episodes of hematochezia.  It was noted that the veteran's 
symptoms might well be related to his previous hemorrhoid 
surgery.  


The Secretary of VA establishes disability ratings that are 
intended to compensate a veteran for average impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991). In this case, the veteran 
currently has no hemorrhoids and complaints of pain and 
persistent bleeding. The RO, after reviewing the medical 
evidence, has concluded that a 20 percent rating is warranted 
under Diagnostic Code 7336.  This is the maximum allowable 
evaluation under the schedular criteria for hemorrhoids.  The 
Board as considered rating the veteran under closely related 
codes as discussed above.  However, there is no objective 
medical evidence that the anal disability causes sphincter 
control problems, stricture of the rectum and anus, prolapse 
of the rectum or fistula in ano. It is noted that the veteran 
has reported fecal incontinence and having to wear pads 
daily.  However, at the most recent VA examination for rating 
purposes in December 1997, the examiner noted no clinical 
symptoms of fecal incontinence and no notation of soiling 
from stools.  VA examination in 1996 showed the anal tone to 
be firm.  Accordingly, absent clinical documentation of 
findings indicative of fecal incontinence, rectal prolapse, 
or reduction of lumen, the veteran is not entitled to a 
schedular rating in excess of 20 percent for his service-
connected hemorrhoids.


ORDER

An increased schedular evaluation for hemorrhoids with 
proctitis and rectal stricture is denied.  



REMAND

The veteran, in his December 1993 substantive appeal, 
reported that he has been unable to secure employment due to 
his service-connected hemorrhoid disability.  He stated that 
his symptom of bleeding necessitated his wearing a pad.  He 
reported that he had lost jobs after reporting his rectal 
bleeding problems.  He argued that therefore, he should be 
assigned an evaluation above 20 percent.  

The RO has not previously determined whether referral to the 
Director of the Compensation and Pension Service for an 
extraschedular evaluation under 38 C.F.R. 3.321(b)(1) is 
warranted.  

The Board notes that in Spurgeon v. Brown, 10 Vet.App. 194 
(1997), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") concluded 
that a remand was required due to the Board's failure to 
notify the appellant in that case that he was responsible for 
furnishing employment records to support his claim that his 
service-connected wrist disability affected his employment.  
The Court noted that one of the criteria for purposes of 
determining whether to award an extraschedular rating in 
"exceptional" cases under 38 C.F.R. § 3.321(b)(1) is a 
showing that a disability causes "marked interference with 
employment".  In Spurgeon, the appellant testified that his 
wrist condition had "quite disturbed" his work and that he 
had missed 800 hours of work at the U.S. Postal Service. 
There was no evidence in the record, however, that VA ever 
attempted to secure the appellant's employment records and no 
evidence that VA ever notified the appellant that he had the 
ultimate responsibility of furnishing the records.  In this 
regard, the Court noted that if VA (for whatever reason) 
could not or would not request the veteran's employment 
records, it had, at a minimum, an obligation to advise the 
appellant of their relevance to his claim. 38 C.F.R. § 
3.159(c); 38 U.S.C. § 5103(a).  Because it did not, a remand 
was required.

In the present case, the Board notes that the veteran has 
claimed that his hemorrhoid condition interfered with his 
employment.  However, the RO has not attempted to secure the 
veteran's employment records and/or employment applications, 
or formally notify the veteran of his ultimate responsibility 
in furnishing these most relevant records.  The RO has also 
not advised the veteran of the need to provide evidence of 
frequent periods of hospitalization.  In short, the Board 
finds that the issue of entitlement to an extraschedular 
evaluation must be further developed.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should request the veteran to 
provide signed authorizations so that his 
employment records may be requested.  If 
and when copies of the veteran's 
employment records are obtained, they 
should be permanently associated with the 
claims file.

2. The RO should advise the veteran in 
writing that he may submit proof of 
marked interference with his employment, 
to include an up-to-date employment 
history.  This should contain a notation 
of all employment including time lost 
from such employment due to hemorrhoids, 
or denial of employment due to his 
disability.  He should also be requested 
to submit evidence of frequent periods of 
hospitalization for his hemorrhoids in 
support of his claim.  Any medical 
evidence submitted by the veteran in this 
regard should be permanently associated 
with the claims file.

3. After the above development is 
completed, the RO should consider the 
appropriateness of referring the 
veteran's claim to the Chief Benefits 
Director or the Director, Compensation 
and Pension Service for consideration of 
an extra-schedular evaluation of the 
veteran's hemorrhoids under the 
provisions of 38 C.F.R. § 3.321 (1998).

4.  If the RO determines that the 
veteran's claim for consideration of an 
extra-schedular evaluation should not be 
referred to the Compensation and Pension 
Service, the veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and given a reasonable opportunity to 
respond. The SSOC should contain a 
recitation of the provisions of 38 C.F.R. 
§ 3.321(b) (1998).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
further action until he is informed. The purpose of this 
REMAND is to adhere to due process requirements. No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

